DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group V, claims 20-26, in the reply filed on November 2, 2022 is acknowledged.
Claims 1-19 are canceled. Claims 20-26 are amended. Claims 20-26 are pending and examined herein.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
(a) The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76), the title of the invention should appear as a heading on the first page of the specification.
The following title is suggested: 
NUCLEOTIDE MOLECULES AS A PHYTOSANITARY PRODUCT


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected as being indefinite for the recitation of “a low-expression gene”, “high metabolic performance”, and “low similarity or homology”. The terms “a low-expression gene”, “high metabolic performance”, and “low similarity or homology” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding “low expression”, the Specification (at paragraph [0050]) only states that “[L]ow-expression genes are those that produce few copies of mRNA and that are lost or degraded throughout transcription and translation, reaching a limited number of copies of protein or even a single mRNA.” Such a definition lacks a clear quantitative standard relative to which the threshold of “low” expression is to be determined. Regarding “high metabolic performance” the has not provided any description or definition as to what metabolic performance is and how it is compared, in order to determine which (target gene) has “high metabolic performance”. Regarding and “low similarity or homology”, the Specification states that ([0052]) …… “known by a technician in the subject, the term "homology" should be understood as the degree of similarity between, in this case, nucleotide sequences of different organisms. "Similarity" means the degree of similarity between two sequences, considering not only identical matches, but also those that result in substitutions considered as conservative.” However, even if a skilled artisan understands the definition of, and the requisite methodology for determining, the “similarity” or “homology” between any nucleotide sequences of two different organisms, it is still not clear to which standard the relative degree of “low” is determined. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claims are not clear.
Claim 20 is also rejected as being indefinite for the recitation of “a Decision Tree”. It is unclear what the term “Decision Tree” is referring to. The term is generic and could be interpreted as any algorithm or process of reaching a decision. The Specification gives an example of a Decision Tree in Figure 1, and refers to S.R. Nozawa. (2013). However, it is not clear that Nozawa 2013 describes the same “decision tree” as shown in Figure 1. Furthermore, Nozawa 2013 refers the “predictive model”—which is interpreted as a “decision tree” as understood by a skilled artisan—to Vishnepolsky, Boris, and Malak Pirtskhalava. "Prediction of linear cationic antimicrobial peptides based on characteristics responsible for their interaction with the membranes." Journal of chemical information and modeling 54.5 (2014): 1512-1523, which describes a predictive model for determining if a peptide is interacting with the membranes. Therefore, it is unclear what or which the recited “Decision Tree” is. It is unclear if the term “Decision Tree” is specifically and exclusively limited to the one presented in Figure 1, or any selection process presented in any prior art. Therefore, the metes and bounds of the claims are not clear.
Dependent claims are included in this rejection for their failure to correct the deficiency above.
Claim 21 is rejected as being indefinite for the use of parenthesis and the recitation of “such as”. It is unclear if the terms recited in the parenthesis are intended to be the scope of the claim, or merely just examples. For example, when the claim recites “anionic stabilizing agents (alkylbenzene sulfonate, sodium dodecyl sulfate, sodium n-lauroyl sarcosinate)”, it is unclear if the claim is limited to alkylbenzene sulfonate, sodium dodecyl sulfate, sodium n-lauroyl sarcosinate, or any anionic agent. Similarly, when the claim recites “quaternary ammonium salts such as cetylpyridinium chloride, dodecyltrimethylammonium chloride, hex dodecyl benzyl methyl ammonium chloride”, it is unclear whether the claim is limited to cetylpyridinium chloride, dodecyltrimethylammonium chloride, hex dodecyl benzyl methyl ammonium chloride, or any quaternary ammonium salts. Therefore, the phrase "such as", as well as the use of parenthesis, renders the claim indefinite because it is unclear whether the limitations following the phrase, or in the parenthesis, are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 22, 23 and 25 is rejected as being indefinite for the recitation of “preferably”, and “but not limited to” or “not restricted to”. Claim 25 is further rejected as being indefinite for the recitation of “among others”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)). In the instant claims 23 and 25, the narrower range –the listed compounds-- and the broader range – the listed compounds plus any other compounds that are not in the list-- are stated in a single claim, while the narrower range is expressed as a preference which leads to confusion over the intended scope of the claim. In claim 22, the narrower range is a pH 6.8-8.7 while the broader range is above 6.8. It is not clear whether the claimed narrower range is a limitation.  Furthermore, it is unclear what compounds are encompassed or excluded from the recited “others” since there is no description or definition on the structural or functional properties of the “others”. It is unclear what they should be. Therefore, the metes and bounds are not clear.
Claim 24 recites the limitation "the stabilized compound of claim 20" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 20, as amended, no longer recites a stabilized compound. It is unclear whether the “stabilized compound” is the composition comprising the RNA and the stabilizing agent, or just a compound which is the stabilizing agent, without RNA. The metes and bounds are not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CRAWFORD (PGPUB US20170260522A1, published: Sep. 14, 2017).
Claim 20 is drawn to a stabilized composition comprising an RNA molecule and one or more stabilizing agents.
Claim interpretation:
Claim 20 recites that the RNA molecule is produced by a series of steps (analyzing of the transcriptome of the target pest; selecting sequences of a low-expression gene, which are more sensitive to silencing, but which have participation in essential metabolic pathways, physiological and/or reproductive processes; determining of homology and similarity of sequences selected in step (b) with other non-target organisms; selecting of the target nucleotide sequence through a Decision Tree algorithm to identify the sequence of high metabolic performance and low similarity or homology with non-target organisms; preparing a plasmid or cosmid comprising at least one copy of the nucleotide sequence; transfecting a host cell, with the plasmid or cosmid; multiplying said host cells in a bioreactor; and expressing the selected nucleotide sequence). 
Firstly, it is noted that the claim omits a step in which the RNA molecule is isolated or purified from the bioreactor. It is interpreted that such a step is implied.
More importantly, the claim is interpreted as an attempt to limit a product by the process of making, i.e., a “product-by-process” claim. It is determined that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) See MPEP 2113. I. 
In the instant case, the claimed composition is interpreted as comprising an RNA molecule and a stabilizing agent. In term of the structure of the RNA limited by the elements recited in the steps, it is determined that the RNA is targeting an insect gene. The steps limit the RNA in such a way that the RNA must possess the structural feature of being able to form chemical bond (base pairing) with the transcripts of an insect. 
However, due to the indefiniteness of the terms “low expression”, “high metabolic performance”, or “low similarity or homology”, as discussed above in the 112 section, such limitations—as well as the steps reciting them—are not interpreted as limiting the structure of the RNA. In other words, because of the lack of definition of these terms, any insect gene is interpreted as having either “low expression”, “high metabolic performance”, or “low similarity or homology”, since it is dependent on what it is compared with and under what condition.
Similarly, the term “Decision Tree” recited in claim 20 lacks definiteness, as discussed above. It is interpreted that it is referring to any decision process for selecting the insect transcript as target. As such, any RNA that targets any insect gene that is selected by any process is interpreted to be within the (very broad) scope of the claim.
The steps reciting plasmid, host cell, or bioreactor, are not considered to limit the RNA structure, since these steps are generic and independent of the structure (sequence) of the RNA.
In summary, because of the issues discussed above, the claimed composition is, under the directive of Broadest Reasonable Interpretation, interpreted as a composition comprising a stabilizing agent, and an RNA that targets an insect gene.
Teachings of the prior art:
CRAWFORD discloses an insecticidal composition, comprising an RNA polynucleotide having a sequence essentially identical or essentially complementary to a fragment of at least one target gene of the insect, and wherein ingestion of the polynucleotide by the insect results in mortality or stunting in the insect (i.e. “participation in essential metabolic pathways; the target gene is selected from the group consisting of Act5C , arginine kinase , COPI ( coatomer subunit ) alpha , COPI (coatomer subunit ) beta, COPI betaPrime, COPI delta , COPI epsilon , COPI gamma , COPI zeta , RpL07 , RpL19 , RpL3 , RpL40 , RpS21 , RpS4 , Rpn2 , Rpn3 , …… , Vps2 , Vps4 , Vps16A , Vps20 , Vps24 , Vps27 , Vps28 , ……., and 60S ribosomal protein L13 (p.2, [0009]).
Although as discussed above, the process of making involving the plasmid, host cell, or bioreactor does not limit the RNA per se, CRAWFORD discloses that the recombinant RNA is provided in a microbial or plant cell that expresses the recombinant RNA, or in a microbial fermentation product, reads on the recited claim steps nonetheless (p. 9, [0036]).
CRAWFORD discloses that the target genes are identified through “certain embodiments of the method” (i.e. a “decision tree”) to select genes as preferred targets for RNAi mediated silencing and control of insect pests (p.3 [0013]).
CRAWFORD discloses that the compositions including the RNA further contain one or more additional components or adjuvants such as a carrier agent, an encapsulation agent, an emulsifying agent, a surfactant, an organosilicone, a cationic lipid, a spreading agent, a photoprotective agent, a rainfastness agent, etc. (p. 5, [0019]); such as UV protectants to protect polynucleotides such as dsRNAs from UV damage. Such additives are commonly used in the bioinsecticide industry and are known to those skilled in the art (p.13, [0054]). Such agent reads on “stabilizing agent”.
Therefore, the prior art discloses all elements of the broadly claimed invention.
Regarding claim 21, CRAWFORD discloses the compositions including an agent, tetraalkyl ammonium ion, which is a quaternary ammonium salt.
Regarding claim 22-23, CRAWFORD discloses the compositions having a buffer pH 6.8 (p. 14, [0061]). Note that because claim 23 recites the listed buffer components after “preferably” and states these are non-limiting, the claim is interpreted as “any buffer that maintains the buffering efficiency”.
Regarding claim 24, CRAWFORD discloses the compositions as a product for insect control (throughout the entire document), which is a “phytosanitary product” (instant Specification, “phytosanitary product for the control of insects, diseases and weeds, ……for application in crops”, p. 5)
Regarding claims 25-26, CRAWFORD discloses the composition comprising a surfactant and are applied to the leaf surface (Claims 10-11, for example). 
Therefore, the claimed invention is anticipated by the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663